FLETCHER, Judge
(concurring in the result):
I agree that this matter should be returned to the Court of Military Review to determine if any prejudice to the accused occurred by the supervisory authority’s failure to consider the defense counsel’s comments prior to his action.1 I do not agree with returning this matter to the supervisory authority, unless the Court of Military Review finds prejudice to the accused.

. See United States v. Narine, 14 M.J. 55, 58 (C.M.A.1982) (Fletcher, J., dissenting), and United States v. Thomas, 8 M.J. 1, 2 (C.M.A. 1979).